       Case 1:18-cv-00188-NONE-SAB Document 49 Filed 06/26/20 Page 1 of 2



1
2
3
4
5
6
7                                    UNITED STATES DISTRICT COURT

8                                 EASTERN DISTRICT OF CALIFORNIA

9
     MIGUEL TORRES.,                                 )   Case No.: 1:18-cv-00188-LJO-SAB (PC)
10                                                   )
                    Plaintiff,                       )
11                                                   )   ORDER DENYING PLAINTIFF’S MOTION TO
            v.                                       )   COMPEL
12                                                   )
     ISMAIL PATEL, et.al.,                               [ECF No. 47]
                                                     )
13                                                   )
                    Defendants.
14                                                   )
                                                     )
15                                                   )

16
17          Plaintiff Miguel Torres is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion to compel, filed on April 23, 2020. (ECF No.

20   23.) Plaintiff seeks to compel Defendants to provide him a free copy of his deposition transcript.

21   Plaintiff’s motion must be denied.

22          Defendants are not required to provide Plaintiff with a copy of his deposition transcript. See

23   Boston v. Garcia, No. 2:10-cv-1782 KJM DAD P, 2013 WL 1165062, at *2 (E.D. Cal. Mar. 20, 2013)

24   (denying plaintiff’s request that the court order defendants to provide him with a copy of his

25   deposition transcript). Moreover, Plaintiff cannot obtain a copy of his deposition transcript free of

26   charge through a request for production. See Joseph v. Parciasepe, No. 2:14-cv-0414 GEB ACP, 2016

27   WL 2743448, at *4 (E.D. May, 11, 2016) (denying motion to compel production of a free copy of a

28   deposition transcript). Furthermore, although Plaintiff is proceeding in forma pauperis, “ ‘the

                                                         1
       Case 1:18-cv-00188-NONE-SAB Document 49 Filed 06/26/20 Page 2 of 2



1    expenditure of public funds [on behalf of an indigent litigant] is proper only when authorized by

2    Congress.’ ” Tedder v. Odel, 890 F.2d 210, 211 (9th Cir. 1989) (quoting United States v. MacCollom,

3    426 U.S. 317, 321 (1976). The expenditure of public funds for deposition transcripts is not authorized

4    by the in forma pauperis statute or any other statute. See 28 U.S.C. § 1915. Pursuant to Federal Rule

5    of Civil Procedure 30, a party may obtain a copy of the deposition transcript upon reasonable payment

6    of fees from the officer before whom the deposition was taken—a court reporter or deposition officer.

7    See Fed. R. Civ. P. 30(f)(3); Clairborne v. Battery, No. CIV S-06-2919 FCD EFB, 2009 WL 530352,

8    at *3 (E.D. Cal. Mar. 3, 2009) (denying plaintiff's request for a court order directing the defendant to

9    provide him with a copy of his deposition transcript); Brown v. Castillo, No. CV F-02-6018 AWI

10   DLB, 2006 WL 1408452, at *1 (E.D. Cal. May 22, 2006) (same). Accordingly, Plaintiff’s motion to

11   compel Defendants to provide him a free copy of the deposition transcript is DENIED.

12
13   IT IS SO ORDERED.

14   Dated:    June 26, 2020
15                                                      UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
